Title: Madison’s Detatched Memoranda, ca. 31 January 1820 (Editorial Note)
From: 
To: 


Editorial Note
This document presents a number of puzzles for the editors of James Madison’s papers. The manuscript is in Madison’s hand and it appears to have been written over the course of a relatively short period of time. The paper is of good quality and of uniform appearance, suggesting that the pages came from a single source. There are numerous emendations, deletions, and additions, most of which are contemporary with the initial writing of the document and in the same hand and ink. Other additions, however, are in Madison’s smaller and more cramped hand, in a different ink, and even in pencil, suggesting that Madison returned to the manuscript at different times. For the sake of clarity and to avoid cluttering the document with textual notes, the editors have chosen to indicate all emendations by placing them in italics. Words and phrases which Madison himself underlined for emphasis are represented in boldface.
The care that Madison took in writing and editing these draft essays suggests that he intended them to be published either separately or as a collection, or, alternatively, he might have planned to include them among his posthumous papers. This latter supposition is strengthened by the publication of one of the essays, “Monopolies. Perpetuities. Corporations. Ecclesiastical Endowments,” in Harper’s Magazine in 1914 (James Madison, “Aspects of Monopoly One Hundred Years Ago,” ed. Gaillard Hunt, Harper’s Magazine 128 [1914], 489–95). A comparison of Madison’s draft essay published here with the printed version in Harper’s shows that further revisions were made to the draft before publication, and Gaillard Hunt states in his introduction that the copy of the essay he saw was “in the penmanship of one of the amanuenses whom he [Madison] employed at Montpelier” (ibid., 489). Hunt’s copy of the essay was probably acquired by Harper and Brothers as part of the 1837 agreement between the firm and Dolley Payne Madison to publish four volumes of Madison’s papers (PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 1:xviii–xix), and it apparently remained in their files until its publication in 1914. No other copies of the finished essays, if they had been so revised, have survived.
Two of the draft essays (“Doctor Franklin” and “Bank”) end with a list of notes, suggesting that Madison intended to expand them further. The essay on the Bank bears a note that it belongs “with the printed ones in Freneau to the class of political economy,” and Madison may have intended it to be published posthumously together with his National Gazette essays (see PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 14:110–22). Without more evidence, the editors can only surmise that Madison wrote and repeatedly edited this important material with an eye to preserving an historical record that he thought could be found nowhere else, as well as providing justification for decisions he had made in the past. It seems clear that his personal recollections of people and politics were inspired in some way by the editing and arrangement of his papers, begun in 1817, and that he continued to seek ways to restate his views of constitutional issues and topics such as church-state relations that were important to him.
Previous attempts to date the “Detatched Memoranda” have proven inconclusive, relying on evidence that suggests an end range of dates. In his draft autobiography, tentatively dated 1830–31, Madison refers to his belief that chaplains should not be paid out of the public purse and writes: “See remarks on the subject in his [Madison’s] manuscript papers on file” (NjP). Despite Madison’s belief that a Catholic could never be chosen as a congressional chaplain, Charles Constantine Pise, a Catholic priest, was elected chaplain of the U.S. Senate on 11 Dec. 1832 (Journal of the U.S. Senate, 22d Cong., 2d sess., 23, 25). In addition, some of the emendations are clearly in Madison’s hand after he suffered an attack of rheumatoid arthritis in 1830.
While the manuscript cannot be precisely dated, however, evidence points to the likelihood that it was written early in Madison’s retirement, most probably during the winter of 1819–20. One solid clue supporting this conjecture is Madison’s reference to an investigation into the management of British charitable establishments by a member of Parliament, Henry Brougham, whose report was printed in the Edinburgh Review in September 1818 (and was later continued in issues of March 1819 and January 1820)(see n. 52 below). Madison noted that these charitable institutions had been “lately scrutinized.” Other evidence predates the editors’ dating of this manuscript and may afford a reason for Madison’s choice of subjects. First, Jacob Gideon Jr.’s edition of The Federalist was published in May 1818. An abbreviated version of Madison’s explanatory essay about the writing and publishing of the essays that comprise The Federalist that corresponds to the manuscript essay printed below was enclosed in Madison to James Kirke Paulding, 23 July 1818. Second, in a letter of 11 Dec. 1818, Madison requested from James Monroe copies of Edmund Randolph’s and Alexander Hamilton’s notes on George Washington’s 1 Jan. 1795 religious proclamation. When he referred to these notes in the “Detatched Memoranda,” Madison wrote “see copies of these papers on the files of J.M.,” which suggests that at least that part of the manuscript was written after December 1818. The essay “Bank” seems obviously to have been inspired by the bank failures during the Panic of 1819 and the resulting flood of newspaper comment (see n. 31 below), and Francis Corbin’s 18 Jan. 1820 letter to Madison which deals specifically with the topic of bank directors. Finally, the mention of John Mitchell Mason as involved in Alexander Hamilton’s papers in the essay “The Federalist” is prefigured in William Eustis to Madison, 28 Apr. 1819.
